                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



ANTHONY CHONG et al,                                        CIVIL ACTION
             Plaintiffs
         v.

7-ELEVEN, INC.,                                             NO. 18-1542
                       Defendant


                                          ORDER

       AND NOW, this 4th day of March, 2020, upon consideration of Defendant ?-Eleven's

Motion to Exclude Testimony by Plaintiffs Expert James T. O'Brien and related filings (Doc.

Nos. 48-50, 72), Plaintiff MT133132, Inc.'s ("MT") Response in Opposition (Doc. No. 57), ?-

Eleven's Motion for Summary Judgment and related filings (Doc. Nos. 44-47, 51-53), MT's

Response in Opposition and related filings (Doc. Nos. 58-65, 67, 68, 79-82), oral argument held

on July 25, 2019, and the parties' supplemental briefing submitted after oral argument (Doc. Nos.

75, 76), it is ORDERED that:

       1. ?-Eleven's Motion for Summary Judgment (Doc. No. 52) is GRANTED for the

           reasons set forth in the accompanying Memorandum, and judgment is entered in favor

           of 7-Eleven and against MT and Anthony Chong on 7-Eleven' s breach of contract and

           breach of guaranty counterclaims in the amount of $159,566.78, plus prejudgment

           interest;

       2. MT's claims against 7-Eleven are DISMISSED WITH PREJUDICE;

       3. ?-Eleven's Motion to Exclude Testimony by Plaintiffs Expert James T. O'Brien (Doc.

           No. 49) is DEEMED MOOT; and




                                                1
        4. 7-Eleven shall have fourteen (14) days from the date of this Order to submit its

             proposed amount of prejudgment interest to be awarded, accompanied by any

             underlying calculations and relevant evidence, 1 as well as any other proposed costs to

             be awarded and the grounds for said costs. 2 MT and Anthony Chong may file responses

            within fourteen (14) days of the date of 7-Eleven's submission to the Court.




                                                           BY THE COURT:




          "Federal courts sitting in diversity must apply state law with respect to prejudgment interest."
Gleason v. Norwest Mortg., Inc., 253 F. App'x 198,203 (3d Cir. 2007) (citing Jarvis v. Johnson, 668 F.2d
740, 746 (3d Cir. 1982)). "Under Pennsylvania law, the award of prejudgment interest in a contract action
is not discretionary; it is a legal right to which a prevailing party is entitled." ECEM European Chem. Mktg.
B. V. v. Purolite Co., 451 F. App'x 73, 79 (3d Cir. 2011) (citing Fernandez v. Levin, 548 A.2d 1191, 1193
(Pa. 1988)). "Where 'damages are known or ... ascertainable through mathematical calculations,"
prejudgment interest is limited to the statutory rate of 6% per annum. Id (alteration in original) (quoting
Spang & Co. v. USXCorp., 599 A.2d 978,984 (Pa. Super. 1991)); see also 41 P.S. § 202.
2       See, e.g., Kelvin Cryosystems, Inc. v. Lightnin, a Div. of SPX Corp., No. 03-00881, 2005 WL
2994693, at *8 (E.D. Pa. Sept. 28, 2005), aff'd sub nom. Kelvin Cryosystems, Inc. v. Lightnin, 252 F. App'x
469 (3d Cir. 2007) ("[I]t is well-settled under Pennsylvania law that attorneys' fees are only awarded when
provided by statute or by a specific contract provision.") (citing Chatham Commc 'ns, Inc. v. Gen. Press
Corp., 344 A.2d 837, 842 (Pa. 1975)).


                                                     2
